 BAGGETT INDUSTRIAL CONSTRUCTORS171Baggett Industrial Constructors Incorporated and Wil-liam T. Martin and Mobile Metal Trades Council,Party to the Contract.Case 15-CA-5519July 17, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOleged unfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board (Respondent, a Mis-sissippi corporation engaged in industrial construction, in arecent annualperiod purchased and receivedgoods in in-terstate commerce of a value in excess of $50,000).Upon the entire record in this case, from observation ofthe witnesses, and after due consideration of the brief bytheGeneral Counsel (no briefs being received from anyother party), I make the following:On May 20, 1975, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Baggett Industrial Construc-tors Incorporated, Pascagoula, Mississippi, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge:This mat-terwas heard at Pascagoula,Mississippi,on March 12,1975, on a complaint issued on January17, 1975,based ona charge filed by the above-named Charging Party on No-vember 18,1974. The complaint alleges that Respondentrendered aid, assistance,and support to the above-namedParty to the Contract,in violation of Section 8(a)(2) and(1) of the NationalLaborRelations Act, as amended, by(1) soliciting employees to sign dues-deduction authoriza-tion forms, (2) threatening employees with loss of employ-ment if they failed to execute dues-deduction authorizationforms,and (3) deducting union dues from employees' payand paying such moneys to the Metal Trades Council"without proper authorization to make such deductions orto pay such sums."Respondent's answer denies the commission of the al-FINDINGS ANDCONCLUSIONS1.THE FACTSIn August 1974, employees interviewed for employmentby John Buckler, a supervisor and agent of Respondent,were informed by Buckler that Respondent was negotiat-ing with a union for a bargaining contract, but that thematter had not been concluded. The two witnesses for theGeneral Counsel, Antonio Ramos and William T. Martin,stated that at that time they were not members of anyunion and apparently had little interest in becoming affili-ated with a labor organization. After these two men werehired, on September 11, 1974, they were instructed to go toBuckler's office, individually and at different times. Itseems clearthat on that day, Buckler was speaking to all ofthe production, or fabricating, employees of Respondent.During these interviews, as stated by Ramos and Martin,Buckler advised the employees that Respondent had con-cluded its negotiations with the union and had signed anagreement. He advised that the union was Iron WorkersLocal 798 of Mobile. Buckler did not have a copy of theagreement and apparently was unable to answer the ques-tions of the employees. He did explain that, under the con-tract,Respondent would be paying contributions for theemployees into a health and welfare plan and a pensionplan to which the contracting union was a party. He in-formed the employees that they would have to be unionmembers to continue to work for Respondent, and gavethem a paper authorizing Respondent to deduct dues fromtheir pay, stating that he wanted them to sign it. Bucklerstated that he had given similar talks to the other employ-ees that day. Ramos and Martin signed the proffered au-thorizations, and it is inferred that other employees whocontinued to work for Respondent also signed these au-thorizations.The typewritten form of the authorization signed by theemployees, apparently prepared by Respondent, read asfollows:DateIhereby authorize Baggett IndustrialConstructors, Inc., to withhold $6.00 per week out ofmy pay to be paid to the Mobile Metal Ironworkersfor purpose of union dues.SignatureFor the pay period ending September17, 1974,Respon-dent deducted$18 from thepay ofRamos and the pay ofMartin,retroactive to the time each was employed. Since219 NLRB No. 24 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time, $6 per week has been deducted.The bargaining agreement,stated to be between Respon-dent and the Metal TradesCouncil (referred to herein asthe Union)is for a term effectiveJuly 1, 1974,and continu-ing until midnight, June 20, 1977. The only contract provi-sion therein providingfor anyform of union security is asfollows:Article 20. On receipt of voluntary individual writtenauthorizations signed by employees who desire tohave their Union Dues deducted from their pay, theEmployer will deduct from such employee's pay $6.00per week union dues and promptly remit the same tothe designated officer of the Union. Should any suchemployee not have sufficient earnings due to him onhis first pay period,the deductions shall be made fromearnings due to him on the next following pay period.The authorizations shall be irrevocable with respect tothe period this contractis ineffect but may be termi-nated with respect to any subsequent period by anyemployee by notice in writing to the Employer and theUnion,givenat any time within thirty-one (31) daysprior to the expiration of this agreement.It is inferred that the checked-off dues are transmittedby Respondent to the Metal Trades Council for itself, oron behalf of International Association of Bridge,Structuraland Ornamental Iron Workers, Local 798 (hereinafter Lo-cal 798).1It is apparent that none of the employees have been ac-cepted into membership of either union,or have been pro-vided with any evidence of affiliation. Originally, a shopsteward was appointed for Respondent's shop,but when hewas promoted to the position of supervisor, Buckler in-structed the employees to elect a replacement for stewardand they did so.Some of the employees have received benefits from theunion health and welfare plan. When Respondent laid offsome of the employees recently, Ramos,and perhapsothers, went to a union hall maintained by Local 798 toregister so thatthe Unionmight send them to employment.On the basis of the pleadings and the record as a whole,it is found that Mobile Metal Trades Council and Interna-tionalAssociation of Bridge, Structural and OrnamentalIronWorkers,Local 798, are each labor organizationswithin the meaning of the Act, and that Local 798 is affili-ated with or is a constituent part of Mobile Metal TradesCouncil. To the extent that the dues deducted by Respon-dent are for the benefitof Local 798,it is inferred from allthe circumstances of this case that Mobile Metal TradesCouncil acts as the agent of Local 798 in the collection ofthese dues.H. ANALYSIS AND CONCLUSIONSThe Act guarantees to each employee the right to de-1Respondent's counsel stated that he has sometimes seen contracts in-volving the Local 798 as part of the Metal TradesCouncil. I note that Local798 is a party to the BuildingTradeswelfare fund agreement and the pen-sion plan agreement for the areainvolved,although not specifically as anaffiliate of the Metal TradesCouncil.termine for himself,free from coercion,whether he shallsign acheckoff authorization or not. SeeLuke ConstructionCompany, Inc.,211 NLRB 602 (1974).In the presentcase,Respondent gave its employees tounderstand that they had no alternative or choice but toauthorize the checkoff or lose their jobs.By thus requiringits employees as a condition of employment to permit Re-spondent to check off dues for a labor organization, and bydeducting such dues and transmitting them to the union,Respondent rendered assistance and support for that labororganization in violation of Section 8(a)(2) and(1) of theAct. SeeLuke Construction, supra.2General Counsel also contends that Respondent violatedthe Act by agreeing to and honoring checkoff provisionswhich do not comply with the requirements laid down inSection 302 of the Act. However, sinceSalant & Salant,Inc.,88 NLRB 816 (1950), the Board has consistently heldthat failure to comply with the requirements of Section 302does not constitute an unfair labor practice, and is not"even to be considered in determining whether checkoffviolates Section 8 of the Act." 88 NLRB at 817.See also,Sweater Bee ByBanff,Ltd.,197 NLRB805, 811(1972).Julius Resnick, Inc.,86 NLRB 38 (1949), cited by GeneralCounsel, is not to the contrary.CONCLUSIONS OF LAW1.Respondent, Baggett Industrial Constructors Incor-porated,is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Mobile Metal Trades Council and International As-sociation of Bridge, Structural and Ornamental Iron Work-ers,Local 798, are each a labor organization within themeaningof the Act.3.By directing, requiring, and coercing employees to ex-ecute checkoff authorizations permitting Respondent todeduct dues for transmittal to Local 798, and by deductingdues pursuant to such coerced authorizations, for trans-mittal to that labor organization,or to its agent, MobileMetal Trades Council, Respondent provided that labor or-ganization with aid, support,and assistance in violation ofSection 8(a)(1) and(2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent violated Section8(a)(1) and(2) of the Act, it will be recommended thatRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.General Counsel contends that the Respondent shouldbe required to reimburse its employees for dues checkedoff on behalf of Local 798, or Mobile Metal Trades Coun-cil,as discussed above. Reimbursement of dues is an ap-propriate remedy as to those employees who were directed,2 it is also noted that,inMississippi,it is illegal for an employer to requirethe payment of dues or fees to a labor organization as a condition of em-ployment. BAGGETT INDUSTRIAL CONSTRUCTORS173required,or coerced to execute such dues-deduction au-thorizations.However, inasmuch as orders under the Actare only remedial,such reimbursement is not appropriateas to those employees who executed such checkoff authori-zations voluntarily.I shall therefore recommend that Re-spondent be required to reimburse those employees in theformer category for duesdeductedfromtheir pay by Re-spondent with interest at the rate of 6 percent per annum.See, e.g.,Booth Services Inc.,206NLRB 862 (1973);LykesBros.Inc. of Ga.,128 NLRB 606, 611-612 (1960).If neces-sary, the identityof those employees may be ascertained ina compliance hearing.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDERSRespondent, Baggett Industrial Constructors Incorpo-rated,Pascagoula,Mississippi, its officers,agents,succes-sors,and assigns,shall:1.Cease and desist from:(a)Aiding,assisting, or supporting International Associ-ation of Bridge, Structural and Ornamental Iron Workers,Local 798, or Mobile Metal Trades Council, or any otherlabor organization, by directing, requiring, or coercing em-ployees to sign authorizations to Respondent to check offdues, fees, or other moneys for a labor organization, or byhonoring or giving effect to any such authorizations, or bydeducting such moneys from the pay of employees pur-suant to such involuntary authorizations, or by trans-mitting such deductions to a labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in, or to refrain from engaging in, union orconcerted activities or any other activities specified in Sec-tion7 of the Act.2.Take the following affirmative action which will ef-fectuate the purposes of the Act:(a)Reimburse its employees for moneys illegally exact-ed from them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, all per-sonnel and pay records, and any other records necessary oruseful to analyze the amounts due under, and to securecompliance with, this Order.(c)Post at its operation at Pascagoula,Mississippi, cop-ies of the attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 15, after being duly signed by Respondent'sauthorized representative, shall be postedby itimmedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any materi-al.(d)Notify the Regional Director for Region 15, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it here-by is, dismissed as to any alleged violations of the Act notfound hereinabove in this Decision.3 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order, and all objectionsthereto shall bedeemed waivedfor all purposes4In the event thatthe Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT aid, assist, or support Iron Workers Lo-cal 798 of Mobile, or Mobile Metal Trades Council, orany other union, by: (1) Directing, requiring, or coerc-ing employees to sign authorizations so that the Com-pany can check off dues,fees,or other moneys for aunion; (2) honoring or giving effect to any such au-thorizations which are not wholly voluntary; or (3)deducting dues,fees,or other moneys from anemployee's pay for a union, or sending such moneys toa union, unless the employee has given a wholly vol-untary authorization for that purpose.WE WILL NOT interfere with, restrain, or coerce em-ployees in the exercise of rights guaranteed under Sec-tion 7 of the National LaborRelationsAct, as amend-ed, including the right to engage in union or concertedactivities, and the right not to engage in such activities.WE WILL reimburse any employee who was directed,required, or coerced by the Company to sign a duesdeduction authorization for Iron Workers Local 798,or Mobile Metal Trades Council, or any other union,in the amount of the dues, fees, or other moneys de-ducted pursuant to such authorizations, with interestat 6 percent per year.BAGGETTINDUSTRIALCONSTRUCTORSINCORPORATED